          Case 1:19-cr-00868-PGG Document 76
                                          75 Filed 12/17/20 Page 1 of 1

The Honorable Paul G. Gardephe
December 8, 2020




                | MORVILLO                       PLLC
                                                                          GREGORY MORVILLO
                                                                               (646) 831-1531
                                                                        GM@MorvilloPLLC.com
                                                                        www.MorvilloPLLC.com


                                       December 17, 2020
                                                                            December 17, 2020
Via ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007
                       Re: United States v. Jose Maria et al., - 19 Cr. 868 (PGG)
Dear Judge Gardephe:
        The undersigned represents Loren Rubio in the above captioned matter. As the Court will
doubtless recall, it granted Ms. Rubio permission to travel to the Dominican Republic until
Friday, December 18 to assist with preparations for and attend her uncle’s funeral. Yesterday,
her uncle finally passed away due to complications from his motorcycle accident. I am writing
today to request that the Court permit Ms. Rubio to extend her stay by two days, from December
18 until Sunday December 20, 2020. The funeral is Saturday, and the burial is Sunday. I am
attaching copies of what I understand to be Ms. Rubio’s uncle’s death certificate for the Court’s
convenience.
       Ms. Rubio is staying at the same residence and has her cellular telephone with her. I have
been in contact with her throughout the week.
        I have communicated with AUSAs Elizabeth Espinosa and Jun Xiang, as well as, Pre-
Trial Services Officer Courtney DeFeo. Both institutions take no position on Ms. Rubio’s
request. Should Your Honor require anything further on this issue I am available at the Court’s
convenience to discuss the matter.
                                                     Respectfully submitted,
                                                            /s/
                                                     Gregory Morvillo


cc: AUSA Elizabeth Espinosa
   AUSA Jun Xiang
   Courtney DeFeo, Pre-Trial Services Officer


                                    www.MorvilloPLLC.com
